Exhibit 10.17
 
 
PATENT LICENSE AGREEMENT
 
THIS PATENT LICENSE AGREEMENT (this "Agreement") is effective as of 12 January
2009 (the "Effective Date"), by GPS Industries, Inc., a Nevada corporation
having its principal place of business in Sarasota, Florida ("GPSI") and
GolfView Investors, LLC, a Florida limited liability company with its principal
place of business in Sarasota, Florida ("GolfView ").
 
WHEREAS, GPSI, through its wholly-owned subsidiary Optimal Golf Solutions, Inc.
(“OGSI”), is the sole and exclusive owner of Licensed Patents relating to a
method and apparatus for determining the distance between various locations on
golf courses using GPS technology;
 
WHEREAS, GPSI and GolfView desire to enter into an agreement whereby GolfView is
granted an exclusive license to practice the Licensed Methods in the Software
Only field;
 
NOW THEREFORE, the parties agree as follows:
 
1.           Definitions.
 
a.           “Authorized Seller” means GolfView, GPSI, or a sublicensee in the
case of a sublicense authorized by this Agreement, depending on the context.
 
b.            “Chain of Distribution” means suppliers, distributors, OEM
partners, agents, and related companies engaged by an Authorized Seller in the
manufacture, use, offering for sale, sale or importation of Handheld Devices
(including wireless carriers and other distributors of software products for
handheld hardware devices), and to all end users or purchasers of any Handheld
Device.
 
c.           “GPS Golf Software Applications” means all software applications
practicing or covered by the Licensed Patent, and intended for use with a GPS
enabled handheld hardware device, such as a PDA, PND or cell phone, and digital
course maps adapted for use with said software applications.
 
d.           “Software Only Products” means GPS Golf Software Applications where
only the GPS Software Applications are made by or for the Authorized Seller and
sold and/or distributed in the Authorized Seller’s Chain of Distribution to the
End User.  “Software Only Products” specifically excludes such GPS Golf Software
Applications that are preloaded on a handheld device at the time of sale or
distribution of the device.
 

--------------------------------------------------------------------------------


 
e.           "Continuation" means, with respect to patents and patent
applications, a re-filing of a specification filed in a prior patent application
for which priority is claimed in whole or in part, with or without the presence
of new matter or of matter or claims divided from the prior patent application,
and without regard to whether or not a patent has matured from the prior patent
application.
 
f.           "Course" means a golf course.
 
g.           "Course Management" means tracking the position of a golfer on a
Course with Licensed Methods using GPS.
 
h.           "Distance Measurement" means measuring distance from a GPS receiver
on a Course to a feature on the Course using GPS.
 
i.           “End User” means the end user of a handheld device such as a mobile
telephone or PDA excluding retailers, resellers, wholesalers, distributors, and
service providers of a handheld device.
 
j.           "Licensed Patent" means U.S. Patent No. 5,364,093 issued on
November 15, 1994 assigned to GPSI and entitled "Golf Distance Measuring System
and Method" including all continuation, divisional, continuation-in-part, and
otherwise related applications.
 
k.           "Licensed Methods" means methods relating to Distance Measurement
and/or Course Management on a Course using GPS-enabled Software Only Products
which, in the absence of this Agreement, would infringe at least one claim of
the Licensed Patents.
 
l.           "Licensed Territory" means the United States and any region in
which an activity of GolfView is covered by the Licensed Patent.
 
2.           Grant.
 
a.           GPSI grants to GolfView  a perpetual, non-terminable, royalty-free,
limited exclusive license under the Licensed Patent to practice Licensed Methods
by developing, making, having made, using, selling, offering for sale, leasing,
importing, distributing and otherwise disposing of Software Only Products and in
and into the Licensed Territory.  Such grant shall include without limitation
GolfView’s Chain of Distribution, which includes GolfView’s right to sublicense
End Users.
 
b.           The exclusivity referenced herein is expressly subject to the terms
of that certain Replacement License Agreement by and between GPSI, OGSI and
Optimal IP Holdings LP (“Optimal IP”) dated as of 31 December 2008, attached
hereto as Exhibit A (the “Optimal IP License Agreement”), with such limited
exclusivity subject to Optimal IP’s express license rights contained
therein.  Consistent with the foregoing, the exclusivity referenced herein shall
be construed to the maximum extent allowable under the Optimal IP License
Agreement.
 

--------------------------------------------------------------------------------


 
3.           License Fee.  In consideration of the license granted herein,
GolfView shall issue to GPSI a membership interest in GolfView pursuant to the
Operating Agreement of GolfView dated as of 12 January 2009 attached hereto as
Exhibit B (the “Operating Agreement”).
 
4.           Patent Marking. No Patent marking of the Licensed Patent shall be
required of GolfView
 
5.           Assignability.
 
a.           Except as set forth in this Section, this Agreement and the rights,
licenses and obligations hereunder may not be assigned by GolfView without the
express written consent of GPSI. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto, their permitted assigns, trustees or
receivers in bankruptcy or successors by merger, purchase of assets or
otherwise.
 
b.           GolfView may assign this Agreement and the rights and obligations
hereof to an acquirer of substantially all of the assets of GolfView.
 
c.           GPSI shall have the right to assign this Agreement, and the rights,
licenses and obligations thereof.
 
6.           Warranties, Disclaimers and Indemnification.
 
a.           GPSI Representations and Warranties.  GPSI represents and warrants
to GolfView, as of the Effective Date of this Agreement that:
 
i.           GPSI has the power to enter into this Agreement and to grant the
license granted herein to GolfView, and no consent of any other person is
required therefore;
 
ii.           GPSI is not party to an existing agreement with any other party
that materially conflicts with this Agreement or the license granted herein to
GolfView.
 
b.           GPSI Warranty Disclaimer.  GPSI DISCLAIMS ANY WARRANTY AS TO
VALIDITY OF THE LICENSED PATENT, NON-INFRINGEMENT OF LICENSED PRODUCTS, AND ANY
WARRANTY AS TO THE ACCURACY, SUFFICIENCY OR SUITABILITY OF THE LICENSED PRODUCTS
AND ASSUMES NO RESPONSIBILITY OR LIABILITY FOR LOSS OR DAMAGES, WHETHER DIRECT,
INDIRECT, CONSEQUENTIAL, OR INCIDENTAL WHICH MIGHT ARISE OUT OF ANOTHER'S USE OF
THE LICENSED PRODUCTS, WHICH SHALL BE ENTIRELY AT GOLFVIEW 'S OR IT'S
SUBLICENSEE'S RISK AND PERIL.
 

--------------------------------------------------------------------------------


 
c.           GolfView Representations and Warranties.  GolfView represents and
warrants to GPSI, as of the Effective Date of this Agreement, that GolfView has
the power to enter into this Agreement and no consent of any other person is
required therefore.
 
7.           Limitation of Liability.  IN NO EVENT SHALL EITHER PARTY HAVE ANY
LIABILITY FOR ANY INDIRECT, INCIDENTAL, SPECIAL CONSEQUENTIAL OR RELIANCE
DAMAGES (INCLUDING ANY LIABILITY TO THE OTHER PARTY FOR LOST PROFITS OR BUSINESS
OPPORTUNITIES) HOWEVER, CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING
NEGLIGENCE), ARISING OUT OF THIS AGREEMENT, INCLUDING (BUT NOT LIMITED TO) LOSS
OF ANTICIPATED PROFITS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.
 
8.           GPSI Obligation to Maintain.  GPSI shall be obligated to continue
to maintain the Licensed Patent by payment of the required patent maintenance
fees.  GPSI shall keep GolfView timely informed as to the maintenance of the
Licensed Patent.  If at any time GolfView  determines that GPSI is not
performing its obligation to maintain the Licensed Patent under this Section,
GolfView  has the right to assume control of (and GPSI agrees to assist
GolfView  with) such patent maintenance.
 
9.           Infringement by Third Parties.
 
a.           The terms of that certain Amended Patent Enforcement Cooperation
Agreement by and between GPSI, OGSI and Optimal IP dated as of 31 December 2008,
attached hereto as Exhibit C (the “Enforcement Agreement”), shall govern
enforcement of the Licensed Patent, and GolfView agrees and acknowledges that it
has no third party beneficiary rights under the Enforcement Agreement and no
rights to any awards or license fees generated thereunder.  GPSI agrees and
acknowledges that GolfView has no obligations or liabilities under the
Enforcement Agreement.
 
b.           Each Party acknowledges that in addition to the immediately
foregoing, the Confidential Attorney Retainer Agreement between GPSI, OGSI,
Optimal IP and Shore Chan Bragalone LLP dated as of 21 February 2007 (the
“Retainer Agreement”) governs enforcement of the Licensed Patent as it pertains
to legal representation and the terms thereof for any enforcement actions.   The
Retainer Agreement referenced herein is not attached due to its confidentiality;
however, GolfView may elect, at its option, to review redacted portions of the
Retainer Agreement on an “outside counsel eyes only” basis, until such time as
GolfView is considered a common legal interest party such that reviewing the
Retainer Agreement will not be considered a waiver of the attorney client
privilege, at which time GolfView may review the Retainer Agreement directly and
in its entirety.
 

--------------------------------------------------------------------------------


 
c.           GolfView agrees and acknowledges that enforcement actions under the
Licensed Patents are governed by the pre-existing agreements referenced above
and GolfView has no rights to enforce the Licensed Patent except to the extent
that each of the third parties referenced in subsections (a) and (b) above and
GPSI unanimously do not object in each of its and their sole and unfettered
discretion, which objection may be raised arbitrarily for any reason or no
reason.
 
10.           Term and Termination.
 
a.           The term of this Agreement shall commence on the Effective Date
hereof, and shall continue in effect for so long as any claim in the Licensed
Patent is valid and subsisting, unless terminated earlier as provided in this
section.
 
b.           This Agreement may be terminated by mutual, written agreement of
the parties.
 
c.           This Agreement may be terminated if a party to this Agreement
commits a material breach of any material provision herein upon written notice
to the defaulting party and such default is not cured within 45 days of such
notice.
 
d.           All rights and licenses granted under or pursuant to this Agreement
by GPSI to GolfView are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of Title 11, U.S. Code (the "Bankruptcy Code"), licenses and
rights to "intellectual property" as defined under Section 101 of the Bankruptcy
Code. The Parties agree that GolfView, as licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code.  In the event that GPSI otherwise defaults under this
Agreement or otherwise ceases, discontinues or terminates all business activity,
this Agreement and license shall survive such dissolution, default, cessation,
discontinuation or termination.
 
11.           Effect of Termination and Expiration.
 
a.           Effect of Termination.  Upon early termination of this Agreement
under Paragraphs 10.2 and 10.3 of Article 10 hereof, the license granted herein
to GolfView may only terminate upon early termination of this Agreement due to a
GolfView material breach, except that GolfView (or its assignee) shall have the
right thereafter to sell or lease its inventory of Handheld Devices remaining on
the date of the termination.
 
b.           Survival.   Articles 9-11 and Paragraph 12(c) shall survive
expiration or termination of this Agreement.
 

--------------------------------------------------------------------------------


 
12.           General Provisions.
 
a.           Waiver or Modification.  The waiver, amendment or modification of
this Agreement or any right or obligation hereunder shall not be effective
unless agreed to by each of the parties in writing.
 
b.           Force Majeure.  Neither party will be deemed in default of this
Agreement to the extent that performance of its obligations or attempts to cure
any breach are delayed or prevented by reason of any act of God, fire, natural
disaster, accident, act of government, shortages of material or supplies or any
other cause beyond the control of such party, provided that such party gives the
other party written notice thereof promptly and, in any event, within thirty
(30) days of discovery thereof and uses good faith efforts to so perform or
cure.  In the event of such a Force Majeure, the time for performance or cure
will be extended for a period equal to the duration of the Force Majeure but not
in excess of six (6) months unless agreed to by both parties in writing.
 
c.           Governing Law.  This Agreement shall be governed by the laws of the
State of Florida.
 
d.           Severability.  If any provisions of the Agreement or the
application of any such provision shall be held to be contrary to law, the
remaining provisions of this Agreement shall continue in full force and effect.
 
e.           Entire Agreement.  The parties acknowledge that this Agreement
expresses their entire understanding and agreement with respect to Licensed
Products sold or installed after the Effective Date of this Agreement, and that
there have been no warranties, representations, covenants or understandings made
by either party to the other except such as are expressly set forth herein.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by duly authorized officers effective on the date and year first
written above.
 
GPS INDUSTIES, INC.
 
GOLFVIEW INVESTORS, LLC
                         
By:
   
By:
                                       
Its:
   
Its:
   

 

--------------------------------------------------------------------------------


 
Exhibit A
 
Optimal IP License Agreement
 
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit B
 
Operating Agreement of GolfView Investors LLC
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 